Citation Nr: 9926742	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  96-16 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Propriety of the reduction in rating of a left knee 
disability, evaluated as an "other impairment" of the knee, 
from 20 percent to a 10 percent, effective as of September 1, 
1995.

2.  Entitlement to a rating in excess of 20 percent for a 
left knee disability, evaluated as an "other impairment" of 
the knee.

3.  Entitlement to a separate compensable evaluation for 
traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from December 1972 to 
March 1977.

This appeal arises from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which reduced the veteran's rating for a 
left knee condition from 20 percent to 10 percent, effective 
September 1, 1995.  The June 1995 rating decision was 
precipitated, in part, by the veteran's request for an 
increase in the evaluation of his left knee condition, above 
20 percent.  As the veteran has not withdrawn his request for 
an increased rating, that question remains before the Board 
on appeal.  In addition, the veteran's representative raised 
the issue of a separate evaluation for arthritis in its 
informal hearing presentation of March 1998.  The claim was 
previously before the Board in May 1998, at which time it was 
remanded for consideration of additional issues and 
regulatory authority, and to attempt to obtain any additional 
relevant evidence.  The issue of entitlement to a separate 
rating for left knee arthritis was found to be "inextricably 
intertwined" with the veteran's claim for an increased 
rating at that time, in that a decision on that issue would 
have a significant impact on the veteran's claim and the 
Board, to reach a final decision, would necessarily have to 
consider both issues.  Id.  The RO has denied a separate 
compensable evaluation for left knee arthritis, and the 
veteran (through his representative), after being apprised of 
the RO's reasons for its decision on this issue in a 
supplemental statement of the case, has expressed his 
disagreement and a desire to continue his appeal.

Due to the necessity for separate and distinct analysis of 
the several components of the veteran's appeal, the issues 
have been recharacterized as stated above.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  In December 1990, the RO assigned a 20 percent evaluation 
for a left knee disability, characterized as an "other 
impairment" of the left knee, effective from June 1, 1990; 
the decision was based, in part, on the results of a October 
1990 VA examination and the veteran's reported complaints.

3.  In an October 1994 rating decision, the RO proposed 
reducing the veteran's rating for an "other impairment" of 
the left knee from 20 to 10 percent, based on the findings of 
a July 1994 VA medical examination; the reduction was 
accomplished by rating action of June 1995, and was effective 
from September 1, 1995; all then-applicable procedural and 
notification requirements for reducing the veteran's rating 
were met.

4.  The July 1994 VA medical examination relied upon as the 
basis for a reduction in rating did not reflect improvement 
in the veteran's left knee disability from the results of the 
October 1990 VA medical examination which was reasonably 
certain to be maintained under the ordinary conditions of 
life.

5.  The veteran's left knee disability is currently 
manifested by no more than moderate impairment related to 
subluxation, instability or "other" impairment such as 
effusion.

6.  Traumatic arthritis of the left knee is productive of no 
more than slight (0-125 degrees) limitation of motion of the 
leg in flexion; this includes pain, fatigability, 
incoordination, etc., associated with movement.



CONCLUSIONS OF LAW

1.  The September 1, 1995 reduction in rating of the 
veteran's left knee disability from 20 percent to 10 percent 
under Diagnostic Code 5257 was improper.  38 U.S.C.A. 
§§ 5107, 5112 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 
3.105, 3.344, 4.1, 4.2, 4.13 (1998).

2.  The criteria for an evaluation in excess of 20 percent 
for the veteran's left knee disability under Diagnostic Code 
5257 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code (DC) 5257 (1998).

3.  The criteria for an evaluation of 10 percent, but no 
greater, for traumatic arthritis of the left knee have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DCs 5003, 
5010, 5260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Propriety of Reduction in Rating

The veteran claims that the evaluation of his left knee 
condition was improperly reduced from 20 percent to 10 
percent as of September 1, 1995.  This reduction was 
initially proposed by the RO in October 1994, after reviewing 
evidence received from a VA examination  report prepared in 
July 1994.  The July 1994 examination was performed in order 
to evaluate the veteran's request for an increased rating for 
his left knee condition above 20 percent.

The most recent VA examination prior to July 1994 was 
performed in October 1990, at the VA Medical Center (VAMC) in 
Brecksville, Ohio.  The objective findings from that 
examination included notation of a medial scar, "some spurs 
and prominences," aching, pain and tenderness with motion, 
range of motion from 0 to 125 degrees of flexion, no effusion 
and no instability.  Degenerative changes were also noted on 
X-ray.  The examiner's diagnosis was residual postoperative 
injury, left knee, with traumatic arthritis.  After noting 
that two VA examinations did not confirm the ligament laxity 
found in earlier outpatient treatment reports, a hearing 
officer at the RO found that resolving reasonable doubt in 
the veteran's favor as to that issue warranted an increase in 
the veteran's left knee evaluation from 10 percent to 20 
percent as of June 1990.  A rating decision effectuating that 
decision was issued in December 1990.  The rating assigned 
(under 38 C.F.R. § 4.71a, DC 5725) did not consider arthritis 
as part of the veteran's "other" knee disability.

As noted above, the veteran requested an increased rating for 
his left knee condition in June 1994.  An examination was 
performed at the Cleveland VAMC in July 1994, which 
objectively noted no swelling or instability, some 
crepitation on flexion and extension, some tenderness over 
the lateral and infrapatellar aspect with flexion and 
extension against resistance, and pain on motion.  Range of 
motion of the left knee was measured as 0 to 140 degrees.  
Arthritis of the left knee was confirmed by X-ray.  The 
veteran's VA outpatient treatment records were also obtained, 
but these related to conditions other than the veteran's left 
knee disability.

In October 1994, the RO proposed reducing the veteran's left 
knee evaluation from 20 percent to 10 percent.  The veteran 
was provided with a copy of the rating decision and notified 
of all appropriate procedural rights and safeguards, 
including his right to a hearing and to present evidence.  A 
notice of disagreement (NOD) was filed in November 1994.  In 
May 1995, a further examination of the veteran's left knee 
was conducted at the Cleveland VAMC.  The examination report 
noted the veteran's complaints of increasing pain and 
tenderness in the left knee on use, occasional use of a knee 
brace, and his report that changes in weather and physical 
activities aggravated the left knee.  Objectively, there was 
some tenderness and soreness and slight crepitation on 
movement.  The knee appeared to be stable, and range of 
motion was measured as 0 to 140 degrees.  Based primarily 
upon these two examinations, the RO confirmed its prior 
decision to reduce the veteran's left knee evaluation from 20 
percent to 10 percent in a June 2, 1995 rating decision.  The 
reduction was effected as of September 1, 1995.  The veteran 
was timely provided with notice of all actions.

Subsequent VA examinations and outpatient treatment through 
September 1998 have documented intermittent limitation of 
range of motion, effusion around the left knee and occasional 
instability of the left knee, apparently caused by physical 
activity (e.g., playing basketball or extensive walking).  
Range of motion has varied from 0-125 to 0-140 degrees, with 
the latter figure characterized as a "normal" range of 
motion.  The veteran has consistently reported that his knee 
suffers from periodic pain, swelling, tenderness and "giving 
way," with these conditions worsened by changes in weather 
and physical activity.  The Board finds the veteran's 
testimony to be credible in this regard, and collaterally 
supported by the medical evidence of record.

The veteran's left knee disability has previously been rated 
under 38 C.F.R. § 4.71a, diagnostic code (DC) 5257, which 
evaluates "other" knee impairment including recurrent 
subluxation or lateral instability, and was evaluated under 
this code in October 1994, when a reduction of the veteran's 
rating was proposed.  Initially, the Board observes that 
prior to reducing a veteran's service-connected disability 
rating, VA must comply with the provisions of 38 U.S.C.A. 
§ 5112(b)(6) and 38 C.F.R. § 3.105(e) and (h). The veteran 
has not contended that his reduction was procedurally 
deficient, and the Board's review of the file indicates that 
all notification requirements appear to have been satisfied.
 
Reductions in the rating of a service-connected disability 
are generally governed by 38 C.F.R. § 3.344.  Paragraph (c) 
of that regulation provides that the provisions of paragraphs 
(a) and (b) apply only to "ratings which have continued for 
long periods at the same level (5 years or more)."  In all 
other cases, an adequate reexamination which discloses 
improvement in a condition which has not stabilized will 
warrant reduction in rating, without reference, e.g., to 
whether the examination was as "full and complete" as the 
one upon which payments were authorized or continued.  Id.  
The Board must focus upon evidence available to the RO at the 
time the reduction was effectuated, and post-reduction 
medical evidence may only be considered in the context of 
evaluating whether the condition had demonstrated actual 
improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet.App. 277, 
281-282 (1992).  Care must be taken, however, to ensure that 
a change in an examiner's evaluation reflects an actual 
change of the veteran's condition, and not merely a 
difference in thoroughness of the examination or in 
descriptive terms, when viewed in relation to the prior 
disability history.  See 38 C.F.R. § 4.1, 4.2, 4.13; 
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991); Brown v. 
Brown, 5 Vet.App. 413, 420-22 (1993).

Here, the veteran's 20 percent evaluation was in effect from 
June 1, 1990 to September 1, 1995, a period of more than five 
years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 
(b) are applicable.  After review, the Board finds that the 
requirements of these provisions as to adequacy of the 
examination upon which reduction is based have been met.  
However, it is not clear whether the RO considered "whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life."  
38 C.F.R. § 3.344(a).  As noted above, the veteran's 
testimony and statements to providers, together with the 
report of at least one of his hospitalizations, make it clear 
that the veteran's left knee was and still is subject to 
swelling (effusion) and instability after strenuous or 
prolonged physical activity.  The veteran has reported that 
swelling occurs approximately one to two times weekly, and 
that he wears a brace for support at those times.  This is 
essentially the same disability picture as existed in 
December 1990, when reasonable doubt regarding instability 
was resolved in the veteran's favor and a 20 percent rating 
was assigned.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(when there is an "approximate balance" of evidence 
regarding the merits of an issue material to the 
determination of a claim, "the benefit of the doubt in 
resolving each such issue shall be given to the claimant."); 
see also Gilbert v. Derwinski, 1 Vet.App. 49, 54 (1990).  
This benefit was equally applicable at the time a reduction 
in the veteran's rating was proposed and effected.

In view of the foregoing, the Board is compelled to find that 
a preponderance of the evidence available at the time of the 
September 1995 rating decision implementing the reduction in 
rating did not fully support a finding that an improvement in 
the veteran's left knee disability had occurred which was 
likely to be maintained under the ordinary conditions of 
life.  Accordingly, reduction of the veteran's rating from 20 
percent to 10 percent under DC 5257 was improper.  Therefore, 
the Board has determined that restoration of a 20 percent 
disability rating for the left knee under DC 5257 is 
warranted from September 1, 1995.

Entitlement to a Rating in Excess of 20 Percent for 
Disability of the Left Knee Under DC 5257

In the course of his appeal, the veteran also has asserted 
entitlement to an increased rating for a left knee condition, 
and medical examination reports and other evidence has been 
received since the effective date of the reduction of the 
veteran's disability evaluation to 10 percent.  This evidence 
has been summarized above.  Since the veteran's knee 
condition was previously service connected and rated, and he 
asserts that a higher rating is justified due to an increase 
in severity of the disability, his claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. 
Brown, 6 Vet.App. 377, 381 (1994).  Under these 
circumstances, pursuant to its duty to assist, the VA may be 
required to provide a new medical examination to obtain 
evidence necessary to adjudicate the increased rating claim.  
Id., citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  This obligation was fully satisfied by the 
examinations described above and the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed.

Under the laws administered by VA, the evaluation of a 
disability is determined by applying the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994) (emphasis added).  The Board 
must consider the history of the veteran's injury, as well as 
the current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. §§ 4.2, 4.41 (1996).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Diagnostic code 5257 evaluates knee impairments demonstrating 
recurrent subluxation or lateral instability.  A 10 percent 
rating is assigned where this condition is deemed slight.  A 
20 percent rating is appropriate for moderate impairment, 
while assignment of a 30 percent rating requires a severe 
knee impairment manifested by recurrent subluxation or 
lateral instability.  The veteran's condition is currently 
evaluated as "moderate," and a 20 percent rating is 
assigned.  There is no objective medical evidence which 
supports a finding of "severe" knee impairment with 
recurrent subluxation or lateral instability.  Accordingly, 
no basis for assignment of a schedular rating in excess of 20 
percent under this diagnostic code exists.

Likewise, there is no indication that the veteran's condition 
should be considered for an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1).  After reviewing the evidence 
cited above, the Board concludes that it does not demonstrate 
that the veteran's "other" left knee disability [without 
reference to his traumatic arthritis] has caused marked 
interference with employment, beyond that contemplated by the 
20 percent schedular disability rating under DC 5257, or 
necessitated frequent periods of hospitalization.  The record 
indicates that the medical treatment of the veteran's knee at 
the time of the reduction in rating had consisted of very 
occasional outpatient therapy and periodic examinations only.  
There is no evidence that the condition resulted in 
occupational impairment not contemplated by the schedular 
rating.  In the absence of objective evidence demonstrating 
an exceptional or unusual disability picture, therefore, the 
Board concludes that the factors requiring submission to VA's 
Under Secretary for Benefits for a rating under 38 C.F.R. 
§ 3.321(b)(1) were not present at the time the veteran's 
rating was reduced.  Id.; Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).

Entitlement to a Separate Rating for Traumatic Arthritis of 
the Left Knee

Diagnostic Code 5257 does not address limitation of motion of 
the knee or account for functional loss due to painful motion 
of the knee joint.  As noted above, the veteran's 
representative raised the issue of a separate rating for 
arthritis in its informal hearing presentation.  In July 
1997, VA's General Counsel determined that in cases where a 
claimant has both arthritis and instability of the knee, 
multiple ratings under diagnostic codes 5003 and 5257 may be 
assigned, provided that any such separate rating is based on 
additional disabling symptomatology.  VAOPGCPREC 23-97; cf. 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (facial 
scars to be rated separately for pain and disfigurement).

When the veteran's appeal was remanded to the RO in May 1998, 
the evidentiary development required by the Board included a 
VA medical opinion as to whether the veteran's arthritis was 
related to his in-service injury.  In September 1998, a VA 
medical examiner determined that his arthritis was "related 
to the old [in-service] injury and the subsequent 
surgeries."  The veteran's arthritis has been confirmed by 
X-ray findings.  The RO acknowledged this determination in 
its April 1999 rating decision by granting service connection 
for left knee traumatic arthritis, but assigned a 
noncompensable evaluation, indicating that their was no 
objective evidence of distinct manifestations of additional 
disability of the knee, beyond that evaluated under DC 5257.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  
Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
code, a rating of 10 percent is warranted for each major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of the leg is rated under 38 C.F.R. 
§ 4.71a, DC 5260.  This diagnostic code provides a disability 
evaluation of 0 percent where flexion is limited to 60 
degrees, 10 percent with flexion limited to 45 degrees; 20 
percent with flexion limited to 30 degrees, and 30 percent 
where flexion of the leg is limited to 15 degrees.  As 
indicated by the medical evidence discussed above, the 
veteran's limitation of left knee motion has been minimal, 
ranging from "normal" (0-140 degrees), to slightly limited 
(0-120 degrees) movement.  However, it is well-documented 
that pain accompanies the veteran's left knee movement, 
particularly after extended activity, and it is reasonable to 
conclude that this pain is productive of some additional 
disability.  See generally 38 C.F.R. §§ 4.40, 4.45 (1996); 
DeLuca v. Brown, 8 Vet.App. 202 (1995); Voyles v. Brown, 5 
Vet.App. 451, 453 (1993).  Even after considering painful 
movement, however, it appears that the veteran's left knee 
motion is not so limited as to warrant assignment of a 10 
percent rating under DC 5260.  However, as noted above, when 
evaluating arthritis, even a noncompensable limitation of 
movement under the relevant diagnostic code requires 
assignment of a rating of 10 percent for the major joint or 
group of minor joints involved.  Accordingly, the veteran is 
entitled to assignment of a separate 10 percent rating for 
traumatic arthritis of the left knee.


ORDER

A 20 percent rating for "other impairment" of the left 
knee, under Diagnostic Code 5257, is restored, effective 
September 1, 1995.

A rating in excess of 20 percent for "other impairment" of 
the left knee is denied. 

A separate 10 percent rating for traumatic arthritis of the 
left knee is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

